 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ERIC CHENG (CABN 274118)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6557
 7        FAX: (415) 436-7234
          Eric.Cheng@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR 19-0169 CRB
                                                     )
14           Plaintiff,                              ) DETENTION ORDER
                                                     )
15      v.                                           )
                                                     )
16   BRANDON SIMS-WHITE,                             )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On April 11, 2019, defendant Brandon Sims-White was charged by indictment with one count of
20 being a felon in possession of a firearm and ammunition, in violation of Title 18, United States Code,

21 Section 922(g)(1).

22           This matter came before the Honorable Jacqueline Scott Corley on April 17, 2019, for a
23 detention hearing. To allow the defendant to be evaluated by a residential drug treatment facility and

24 Pretrial Services to interview a potential surety, the detention hearing was continued to May 2, 2019,

25 when this matter came before the Court. The Court continued the detention hearing five days to May 7,

26 2019, pending confirmation that the defendant could be accepted to the residential drug treatment
27 facility. At each of the hearings, the defendant was present and represented by Assistant Federal Public

28 Defender Gabriela Bischof, and Assistant United States Attorney Eric Cheng appeared for the

     [PROPOSED] DETENTION ORDER
     CR 19-0169 CRB
30
 1 government. Counsel submitted proffers and arguments regarding detention. The government moved

 2 for detention, submitting that no condition or combination of conditions will reasonably assure the

 3 appearance of the defendant as required and the safety of the community; the defendant opposed,

 4 seeking to be released into the residential drug treatment facility. Pretrial Services recommended

 5 detention on the basis that no condition or combination of conditions will reasonably assure the

 6 appearance of the defendant as required.

 7          Upon consideration of the facts, proffers, and arguments presented, and for the reasons stated on

 8 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 9 conditions will reasonably assure the appearance of the defendant as required. Accordingly, the

10 defendant must be detained pending trial in this matter.

11          The present order supplements the Court’s findings and order at the detention hearing and serves

12 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

13 Section 3142(i)(1). The Bail Reform Act of 1984 sets forth the factors the Court must consider in

14 determining whether pretrial detention is warranted. In coming to its decision, the Court has considered

15 those factors, paraphrased below:

16          (1) the nature and seriousness of the offense charged;

17          (2) the weight of the evidence against the person;

18          (3) the history and characteristics of the person including, among other considerations,

19          ties to the community, employment, past conduct and criminal history, and record of

20          court appearances; and,

21          (4) the nature and seriousness of the danger to any person or the community that would

22          be posed by the person’s release.

23 See 18 U.S.C. § 3142(g).

24          As noted on the record, the Court finds that no condition or combination of conditions will

25 reasonably assure the appearance of the defendant as required, including because: (1) the defendant

26 lacks substantial ties to the Northern District of California; (2) the defendant lacks a viable surety; and
27 (3) the defendant has failed to meet prior conditions of probation or supervised release and/or appear for

28

     [PROPOSED] DETENTION ORDER                           2
     CR 19-0169 CRB
30
 1 court. These findings are made without prejudice to the defendant’s right to seek review of defendant’s

 2 detention, or file a motion for reconsideration if circumstances warrant it.

 3          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

 4          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

 5 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

 6 sentences or being held in custody pending appeal;

 7          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

 8 and

 9          3.      On order of a court of the United States or on request of an attorney for the government,

10 the person in charge of the corrections facility in which the defendant is confined shall deliver the

11 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

12 court proceeding.

13          IT IS SO ORDERED.

14

15 DATED: May 7, 2019
                                                                 HONORABLE SALLIE KIM
16
                                                                 United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] DETENTION ORDER                          3
     CR 19-0169 CRB
30
